TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00311-CV



                                     Lisa Navarro, Appellant

                                                 v.

                                   Linda Hernandez, Appellee


                FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
          NO. C-1-PB-10-000081, HONORABLE GUY HERMAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Lisa Navarro filed a notice of appeal in the trial court in May 2012. On

September 17, 2012, the Clerk of this Court sent a request to Navarro, notifying her that the clerk’s

record was overdue. The Clerk requested that Navarro make arrangements for the record and submit

a status report regarding this matter by September 27, 2012. The Clerk also notified Navarro that

her appeal would be dismissed for want of prosecution if she did not respond to this Court by that

date. Navarro has not responded to this Court’s notice. Accordingly, we dismiss the appeal for want

of prosecution. See Tex. R. App. P. 42.3(b), (c).
                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Prosecution

Filed: November 2, 2012




                                              2